       Case 2:20-cr-00040-MHT-JTA Document 54 Filed 01/13/21 Page 1 of 2



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )       CRIMINAL ACTION NO.
        v.                           )           2:20cr40-MHT
                                     )               (WO)
AARON CHRISTOPHER NORTH              )

               MENTAL-HEALTH AND DRUG-TREATMENT ORDER

      In the sentence imposed on November 12, 2020, the

court imposed several special conditions for defendant

Aaron        Christopher    North’s       supervised     release.          See

Judgment (doc. no. 44) at 5.                These conditions were to

apply both before his voluntary surrender and after his

release from incarceration.              In light of the two forensic

assessments performed since that time, and based on the

representations        made    on   the    record    during     the   status

conference on January 12, 2021, it is ORDERED that the

special conditions of supervised release are to add the

following conditions:

      (1) Pending his voluntary surrender on February 1,

2021, defendant Aaron Christopher North shall participate

in    Alcoholics     Anonymous      or    another     similar     substance

abuse treatment program.
      Case 2:20-cr-00040-MHT-JTA Document 54 Filed 01/13/21 Page 2 of 2



      (2) Upon his release on approximately August 1, 2021,

defendant North shall participate in intensive substance-

abuse treatment for six months.

      (3) By July 16, 2021, the U.S. Probation Office and

the   Federal     Defender      Service      shall     jointly     file   a

proposal     laying     out     a    plan    for     defendant      North’s

intensive-substance abuse treatment.

      The parties are reminded that the court also required

that the Probation Office arrange for defendant North to

receive mental-health counseling at least twice a month.

See Judgment (doc. no. 44) at 5.

      DONE, this the 13th day of January, 2021.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE




                                      2
